IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT



                             No. 96-60688



GLYNN RHODES,
                                             Petitioner-Cross-Respondent

                                versus

TIDELAND WELDING SERVICE, INC;
LIBERTY MUTUAL INSURANCE COMPANY;
                                         Respondents-Cross-Petitioners

DIRECTOR, OFFICE OF WORKER’S COMPENSATION
PROGRAMS, U.S. DEPARTMENT OF LABOR,
                                                            Respondent.




                Petition for Review of an Order of the
                         Benefits Review Board
                               (94-1955)


                            August 8, 1997


Before REYNALDO G. GARZA, HIGGINBOTHAM, and DAVIS, Circuit Judges.

PER CURIAM:*

     AFFIRMED.    See Local Rule 47.6.




     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.